
	

113 S283 IS: Investing in Innovation for Education Act of 2013
U.S. Senate
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 283
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2013
			Mr. Begich (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to invest in innovation for education. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Investing in Innovation for
			 Education Act of 2013.
		2.Investing in
			 innovation
			(a)In
			 GeneralTitle IV of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the
			 following:
				
					DInvesting in
				innovation
						4401.PurposesThe purposes of this part are to—
							(1)fund the
				identification, development, evaluation, and expansion of innovative,
				evidence-based practices, programs, and strategies in order to
				significantly—
								(A)increase student
				academic achievement and decrease achievement gaps;
								(B)increase high
				school graduation rates;
								(C)increase college
				enrollment rates and rates of college persistence;
								(D)improve teacher
				and school leader effectiveness; and
								(E)increase the
				identification of innovative educational strategies in rural areas; and
								(2)support the rapid
				development, expansion, and adoption of tools and resources that improve the
				efficiency, effectiveness, or pace of adoption of such educational practices,
				programs, and strategies.
							4402.National
				activitiesThe Secretary may
				reserve not more than 10 percent of the funds appropriated under section 4408
				for each fiscal year to carry out activities of national significance, which
				activities may include—
							(1)capacity building;
							(2)technical assistance, including to
				applicants from rural areas;
							(3)pre-application workshops and web-based
				seminars for potential applicants, including applicants from rural
				areas;
							(4)the recruitment of peer-reviewers,
				including individuals with a background in rural education, to participate in
				the review of applications submitted under section 4404;
							(5)dissemination of best practices developed
				with grant funds provided under this part, including best practices developed
				with grant funds in rural areas;
							(6)carrying out prize awards consistent with
				section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C.
				3719); and
							(7)entering into
				partnerships with other agencies, nonprofits, and the private sector to carry
				out advanced research and development activities, including research and
				activities in rural areas.
							4403.Program
				authorized; length of grants; priorities
							(a)Program
				AuthorizationThe Secretary shall use funds made available to
				carry out this part to award grants, on a competitive basis, to local
				educational agencies, educational service agencies, and nonprofit organizations
				that propose to provide support to 1 or more public schools or local
				educational agencies, or both, consistent with section 4405.
							(b)Duration of
				GrantsThe Secretary shall award grants under this part for a
				period of not more than 3 years, and may extend such grants for an additional
				2-year period if the grantee demonstrates to the Secretary that it is making
				significant progress on the program performance measures identified in section
				4406.
							(c)Rural
				areasThe Secretary shall ensure that not less than 25 percent of
				the funds awarded under subsection (a) for any fiscal year are for projects
				that meet both of the following requirements:
								(1)The grantee
				is—
									(A)a local
				educational agency with an urban-centric district locale code of 32, 33, 41,
				42, or 43, as determined by the Secretary;
									(B)a consortium of
				such local educational agencies; or
									(C)an educational
				service agency or a nonprofit organization with demonstrated expertise in
				serving students from rural areas.
									(2)A majority of the
				schools to be served by the project are designated with a school locale code of
				41, 42, or 43, or a combination of such codes, as determined by the
				Secretary.
								(d)PrioritiesIn
				awarding grants under this part, the Secretary may give priority to an eligible
				entity that includes, in its application under section 4404, a plan to—
								(1)improve early
				learning outcomes;
								(2)support college
				access and success;
								(3)support family
				and community engagement;
								(4)address the
				unique learning needs of students with disabilities or English language
				learners;
								(5)support the
				effective use of education technology to improve teaching and learning;
								(6)improve the
				teaching and learning of science, technology, engineering, or mathematics;
				or
								(7)serve schools in
				rural local educational agencies.
								(e)Standards of
				EvidenceThe Secretary shall set standards for the quality of
				evidence that an applicant shall provide in order to demonstrate that the
				activities the applicant proposes to carry out with funds under this part are
				likely to succeed in improving student outcomes or outcomes on other
				performance measures. These standards may include any of the following:
								(1)Strong evidence
				that the activities proposed by the applicant will have a statistically
				significant effect on student academic achievement, student growth, or outcomes
				on other performance measures.
								(2)Moderate evidence
				that the activities proposed by the applicant will improve student academic
				achievement, student growth, or outcomes on other performance measures.
								(3)A rationale based
				on research findings or a reasonable hypothesis that the activities proposed by
				the applicant will improve student academic achievement, student growth, or
				outcomes on other performance measures.
								4404.Applications
							(a)Applications
								(1)In
				generalEach local educational agency, educational service
				agency, or nonprofit organization that desires to receive a grant under this
				part shall submit an application to the Secretary at such time, in such manner,
				and containing such information as the Secretary may reasonably require.
								(2)Reasonable
				period of timeThe Secretary shall ensure that prospective
				applicants are provided a reasonable period of time in which to prepare and
				submit their applications.
								(b)ContentsAt
				a minimum, each application shall—
								(1)describe the
				project for which the applicant is seeking a grant and how the evidence
				supporting that project meets the standards of evidence established by the
				Secretary under section 4403(e);
								(2)describe how the
				applicant will address at least 1 of the areas described in section
				4405(a)(1);
								(3)provide an
				estimate of the number of students that the applicant plans to serve under the
				proposed project, including the percentage of those students who are from
				low-income families, and the number of students to be served through additional
				expansion after the grant ends;
								(4)demonstrate that
				the applicant has established 1 or more partnerships with private
				organizations, nonprofit organizations, or community-based organizations, and
				that the partner or partners will provide matching funds, except that the
				Secretary may waive the matching funds requirement, on a case-by-case, upon a
				showing of exceptional circumstances, such as the difficulty of raising
				matching funds for a project to serve a rural area;
								(5)describe the
				applicant's plan for continuing the proposed project after funding under this
				part ends;
								(6)if the applicant
				is a local educational agency—
									(A)document the
				local educational agency's record during the previous 3 years in—
										(i)increasing
				student achievement, including achievement for each subgroup described in
				section 1111(b)(2)(C)(v); and
										(ii)decreasing
				achievement gaps; and
										(B)demonstrate how
				the local educational agency has made significant improvements in other
				outcomes, as applicable, on the performance measures described in section
				4406;
									(7)if the applicant
				is a nonprofit organization—
									(A)provide evidence
				that the nonprofit organization has helped at least 1 school or local
				educational agency, during the previous 3 years, significantly—
										(i)increase student
				achievement, including achievement for each subgroup described in section
				1111(b)(2)(C)(v); and
										(ii)reduce
				achievement gaps; and
										(B)describe how the
				nonprofit organization has helped at least 1 school or local educational agency
				make a significant improvement, as applicable, in other outcomes on the
				performance measures described in section 4406;
									(8)if the applicant
				is an educational service agency—
									(A)provide evidence
				that the agency has helped at least 1 school or local educational agency,
				during the previous 3 years, significantly—
										(i)increase student
				achievement, including achievement for each subgroup described in section
				1111(b)(2)(C)(v); and
										(ii)reduce
				achievement gaps; and
										(B)describe how the
				agency has helped at least 1 school or local educational agency make a
				significant improvement, as applicable, in other outcomes on the performance
				measures described in section 4406;
									(9)provide a
				description of the applicant's plan for independently evaluating the
				effectiveness of activities carried out with funds under this part;
								(10)provide an
				assurance that the applicant will—
									(A)cooperate with
				cross-cutting evaluations;
									(B)make evaluation
				data available to third parties for validation and further study; and
									(C)participate in
				communities of practice; and
									(11)if the applicant
				is a nonprofit organization that intends to make subgrants, consistent with
				section 4405(b), provide an assurance that the applicant will apply paragraphs
				(1) through (10), as appropriate, in the applicant's selection of subgrantees
				and in its oversight of those subgrants.
								(c)Criteria for
				evaluating applicationsThe Secretary shall award grants under
				this part on a competitive basis, based on the quality of the applications
				submitted and, consistent with the standards established under section 4403(e),
				each applicant's likelihood of achieving success in improving student outcomes
				or outcomes on other performance measures.
							4405.Uses of
				funds
							(a)Uses of
				fundsEach local educational agency, educational service agency,
				or nonprofit organization that receives a grant under this part—
								(1)shall use the
				grant funds to address, at a minimum, 1 of the following areas of school
				innovations:
									(A)Improving the
				effectiveness of teachers and school leaders and promoting equity in the
				distribution of effective teachers and school leaders.
									(B)Strengthening the
				use of data to improve teaching and learning.
									(C)Providing
				high-quality instruction based on rigorous standards that build toward college
				and career readiness and measuring students' mastery using high-quality
				assessments aligned to those standards.
									(D)Turning around
				the lowest-performing schools.
									(E)Any other area of
				school innovation, as determined by the Secretary;
									(2)shall use those
				funds to develop or expand strategies to improve the performance of high-need
				students on the performance measures described in section 4406; and
								(3)may use the grant
				funds for an independent evaluation, as required by section 4404(b)(9), of the
				innovative practices carried out with the grant.
								(b)Authority to
				subgrantA nonprofit organization that receives a grant under
				this part may use the grant funds to make subgrants to other entities to
				provide support to 1 or more schools or local educational agencies. Any such
				entity shall comply with the requirements of this part relating to grantees, as
				appropriate.
							4406.Performance
				measuresThe Secretary shall
				establish performance measures for the programs and activities carried out
				under this part. These measures, at a minimum, shall track the grantee's
				progress in—
							(1)improving
				outcomes for each subgroup described in section 1111(b)(2)(C)(v) that is served
				by the grantee on measures, including, as applicable, by—
								(A)increasing
				student achievement and decreasing achievement gaps;
								(B)increasing high
				school graduation rates;
								(C)increasing
				college enrollment rates and rates of college persistence;
								(D)improving teacher
				and school leader effectiveness;
								(E)improving school
				readiness; and
								(F)any other
				indicator as the Secretary or grantee may determine; and
								(2)implementing its
				project in rural schools, as applicable.
							4407.Reporting;
				annual reportA local
				educational agency, educational service agency, or nonprofit organization that
				receives a grant under this part shall submit to the Secretary, at such time
				and in such manner as the Secretary may require, an annual report that
				includes, among other things, information on the applicant's progress on the
				performance measures established under section 4406, and the data supporting
				that progress.
						4408.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $500,000,000 for fiscal
				year 2014 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
						.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 4304 the following:
				
					
						Part D—Investing in Innovation
						Sec. 4401. Purposes.
						Sec. 4402. National activities.
						Sec. 4403. Program authorized; length of grants;
				priorities.
						Sec. 4404. Applications.
						Sec. 4405. Uses of funds.
						Sec. 4406. Performance measures.
						Sec. 4407. Reporting; annual report.
						Sec. 4408. Authorization of
				appropriations.
					
					.
			
